DISMISS and Opinion Filed June 15, 2021




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-18-01538-CV

SHAWN K. BROWN CHAPTER 7 BANKRUPTCY TRUSTEE OF TOTAL
                OPERATING, LLC, Appellant
                          V.
  JACOB F. WATTERS AND WILLIAM BERRY DEAN III, Appellees

               On Appeal from the 101st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-18-09217

                        MEMORANDUM OPINION
         Before Chief Justice Burns, Justice Goldstein, and Justice Smith
                         Opinion by Chief Justice Burns
      We reinstate this appeal. In January 2019, we abated this case due to William

Berry Dean III’s bankruptcy. See TEX. R. APP. P. 8.2. The Court conducted an

independent review of the federal Public Access to Court Electronic Records

(PACER) system which shows the bankruptcy case associated with this appeal was

terminated on January 28, 2021, effectively dissolving the automatic stay.

      We notified the parties by letter dated May 7, 2021, requesting they inform

the Court of the status of the bankruptcy and of this appeal. We cautioned that the
failure to respond would result in the appeal being dismissed for want of prosecution.

See id. 42.3(b),(c). To date, no party has responded.

        Because we gave the parties an opportunity to show why we should not

dismiss the appeal for want of prosecution and no one responded, we dismiss this

appeal. See id. 42.3(b), (c); Tex. Bus. Telecomm. Servs., Inc. v. Potomac Leasing

Co., 2021 WL 1783104, at *1 (Tex. App.—Dallas May 5, 2021, no pet. h.) (mem.

op.).




                                           /Robert D. Burns, III/
                                           ROBERT D. BURNS, III
                                           CHIEF JUSTICE


181538F.P05




                                         –2–
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

SHAWN K. BROWN CHAPTER 7                     On Appeal from the 101st Judicial
BANKRUPTCY TRUSTEE OF                        District Court, Dallas County, Texas
TOTAL OPERATING, LLC,                        Trial Court Cause No. DC-1 8-
Appellant                                    09217.
                                             Opinion delivered by Chief Justice
No. 05-18-01538-CV          V.               Burns. Justices Goldstein and Smith
                                             participating.
JACOB F. WATTERS AND
WILLIAM BERRY DEAN III,
Appellees

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered June 15, 2021




                                       –3–